Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 1 of 24 PageID# 1411


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

   D.B., an Infant, by and through his parents
   and next friends, DEARDRE D. BEBEAU
   and DANIEL J. BEBEAU, SR.; DEARDRE
   D. BEBEAU, Individually; and DANIEL J.
   BEBEAU, SR., Individually,

                   Plaintiffs,
                                                     No. 2:18-cv-291-RAJ-RJK
           v.

   UNITED STATES OF AMERICA,

                   Defendant.


            STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
           FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

          It is hereby stipulated by and between the undersigned Plaintiffs (meaning any person,

  other than the defendant, the parties’ attorneys, and the settlement broker, signing this agreement

  waiving and releasing claims, whether or not a party to this civil action), and the Defendant, United

  States of America, including its agents, servants, and employees (hereinafter “United States”),

  collectively, “the parties,” by and through their respective attorneys, as follows:

          1. The parties to this Stipulation for Compromise Settlement and Release (hereinafter

  “Stipulation”) do hereby agree to settle and compromise each and every claim of any kind, whether

  known or unknown, including claims for wrongful death, arising directly or indirectly from the

  acts or omissions that gave rise to the above-captioned action under the terms and conditions set

  forth in this Stipulation.




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 1 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 2 of 24 PageID# 1412


          2. This Stipulation is not, is in no way intended to be, and should not be construed as, an

  admission of liability or fault on the part of the United States, its agents, servants, or employees,

  and it is specifically denied that they are liable to Plaintiffs. This settlement is entered into by all

  parties for the purpose of compromising disputed claims under the Federal Tort Claims Act and

  avoiding the expenses and risks of further litigation.

          3. In consideration for the Plaintiffs’ agreement to accept the terms and conditions of this

  settlement, the United States agrees to pay the cash sums set forth below in Paragraph 3.a, to

  purchase the annuity contract(s) described below in Paragraph 3.b., and to establish the Irrevocable

  Reversionary Inter Vivos Grantor Medical Care Trust for the Benefit of

  (hereinafter “Reversionary Trust”) described below in Paragraph 3.c.

          a.    Within three business days after counsel for the United States receives (1) this

  Stipulation signed by all parties to said document; (2) the Reversionary Trust signed by all parties

  to said document; (3) the Social Security numbers or tax identification numbers of Plaintiffs and

  Plaintiffs’ attorneys; (4) a copy of the birth certificate and social security card of

      (5) Order(s) approving the settlement and authorizing an individual or entity to sign the

  settlement documents on behalf of                            , any minor sibling of                    ,

      and any legally incompetent adult; and (6) an authorization by the Attorney General or his

  designee to conclude negotiations and to consummate the settlement, counsel for the United States

  will submit the following requests to the Department of the Treasury, for the sum of Eleven Million

  Five Hundred Thousand Dollars ($11,500,000.00) (hereinafter “Settlement Amount”) to be paid

  as follows:




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 2 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 3 of 24 PageID# 1413


         (1) A check in the amount of Five Million Seven Hundred Fifty Thousand Dollars

  ($5,750,000.00) (hereinafter “Upfront Cash”) made payable to Deardre Bebeau and Daniel

  Bebeau, Sr., Individually and an parents and next friends of                     , and                ,

  minors, and delivered to the United States Attorney’s Office for the Eastern District of Virginia to

  hold until Plaintiffs have obtained an Order from the United States District Court for the Eastern

  District of Virginia dismissing this action in its entirety with prejudice, with each party to bear its

  own costs, expenses, and fees, and expressly not retaining jurisdiction over the above-captioned

  action, this settlement, or the United States. Upon entry of said Order, the United States will tender

  said check to counsel for Plaintiffs.

         With respect to the payment of the Upfront Cash, Plaintiffs stipulate and agree that the

  United States will not sign an annuity application form, a uniform qualified settlement form, or

  any equivalent such forms, and that the United States will not pay the Upfront Cash into a qualified

  settlement fund or an equivalent fund or account, settlement preservation trust, or special or

  supplemental needs trust. Plaintiffs further stipulate and agree that the Plaintiffs, the Plaintiffs’

  attorney(s), any Guardian Ad Litem, and the Plaintiffs’ representatives (including any structured

  settlement annuity broker, regardless of whether said broker was retained by them or by someone

  else, either before, during, or after the settlement) will not attempt to structure the Upfront Cash in

  any way, form, or manner, including by placing any of the Upfront Cash into any qualified

  settlement fund or its equivalent. However, nothing in this Paragraph 3.a.(1) precludes Plaintiffs

  from purchasing non-qualified annuities after Plaintiffs have cashed the Upfront Cash settlement

  check, but Plaintiffs agree not to represent to any person, entity, or agency that Plaintiffs are




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 3 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 4 of 24 PageID# 1414


  purchasing qualified structured settlement annuities and Plaintiffs agree not attempt to purchase

  such structured settlement annuities.

         Plaintiffs agree to endorse the Upfront Cash check over to Plaintiffs’ attorney to be

  deposited in the attorney’s client trust account to facilitate the disbursement of the Upfront Cash.

  Plaintiffs stipulate and agree that the attorney shall escrow the aggregate face value of any and all

  currently known liens and currently known claims for payment or reimbursement, including any

  such liens or claims by Medicaid or Medicare, arising out of the subject matter that gave rise to

  the above-referenced civil action, whether disputed as legally valid or not, and shall not distribute

  to Plaintiffs any portion of the escrowed amount unless and until said liens and claims have been

  paid or resolved.

         (2) An electronic funds transfer (EFT) in the amount of Five Million Five Hundred

  Thousand Dollars ($5,500,000.00) (hereinafter “Annuity Premium Amount”) to Arcadia

  Settlements Group (hereinafter “Arcadia”) for the purchase of the annuity contract described

  below in Paragraph 3.b.

         (3) An electronic funds transfer (EFT) in the amount of Two Hundred Fifty Thousand

  Dollars ($250,000.00) (hereinafter “Reversionary Trust Deposit”) to Midland Trust Company for

  deposit in the Reversionary Trust described below in Paragraph 3.c.

         (4)   The parties agree that any attorneys’ fees owed by Plaintiffs relating to this Federal

  Tort Claims Act matter shall not exceed twenty-five percent (25%) of the Settlement Amount. 28

  U.S.C. § 2678. The parties further agree that any such attorneys’ fees, along with Plaintiffs’ costs

  and expenses incurred in bringing the above-referenced action, and their costs, expenses, and fees

  (including fees of any legal Guardian Ad Litem) associated with obtaining court approval of this


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 4 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 5 of 24 PageID# 1415


  settlement on behalf of any minor, incompetent adult, or estate required to sign this Stipulation,

  shall be paid out of the Upfront Cash paid pursuant to paragraph 3.a.(1) above, and not in addition

  thereto. The parties agree that any fees, including fees of any legal Guardian Ad Litem, incurred

  in providing legal services in this matter and in any court proceedings reviewing the settlement for

  approval purposes shall be considered attorneys’ fees and not costs, and shall be subject to the

  provisions of 28 U.S.C. § 2678.

          b. Based on the following terms and conditions, the United States will purchase the

  following annuity contract(s):

          (1) The United States will purchase an installment refund annuity contract(s), from an

  annuity company(ies), rated at least A by A.M. Best rating service, to pay to the Reversionary

  Trust the sum of $9,682.64 per month, beginning one month from date of purchase and continuing

  for the life of                   , or the installment refund period, whichever is longer, increasing

  at two percent (2.0%) compounded annually after the first year of payments. In the event the cost

  of the annuity contract(s) has either increased or decreased by the date of purchase, the annuity

  payments described above shall be adjusted upward or downward to ensure that the total cost of

  the annuity contract(s) is equal to the Annuity Premium Amount and not more or less than that

  amount. The monthly annuity payments are based upon the date of birth for                           ,

  of                  2014, that was provided by Plaintiffs.   If the date of birth is otherwise, the

  annuity payments described above will be adjusted accordingly. Upon the death of

               , any payments remaining during the installment refund period shall be made payable

  to the United States Treasury and mailed to the following address: Director, Torts Branch (FTCA

  Litigation Section), Civil Division, United States Department of Justice, P.O. Box 888, Benjamin


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 5 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 6 of 24 PageID# 1416


  Franklin Station, Washington, D.C. 20044, or, upon written notice, and subsequent change of

  address.

         (2) The annuity contracts being purchased pursuant to this Paragraph 3.b. will be owned

  solely and exclusively by the United States and will be purchased through Arcadia as specified

  above in Paragraph 3.a. The parties stipulate and agree that the United States’ only obligation with

  respect to any annuity contract purchased pursuant to this Stipulation and any annuity payments

  therefrom is to purchase said contract, and they further agree that the United States does not

  guarantee or insure any of the annuity payments. The parties further stipulate and agree that the

  United States is released from any and all obligations with respect to an annuity contract and

  annuity payments upon the purchase of said contract.

         (3) The parties stipulate and agree that the annuity company that issues an annuity

  contract shall, at all times, have the sole obligation for making all annuity payments. The obligation

  of the annuity company to make each annuity payment shall be discharged upon the mailing of a

  valid check in the amount of such payment to the address designated by the party to whom the

  payment is required to be made under this Stipulation. Payments lost or delayed through no fault

  of the annuity company shall be promptly replaced by the annuity company, but the annuity

  company is not liable for interest during the interim.

         (4)   The parties stipulate and agree that the annuity payments cannot be assigned,

  accelerated, deferred, increased, or decreased by the parties, that no part of any annuity payments

  called for herein, nor any assets of the United States or the annuity company, are subject to

  execution or any legal process for any obligation in any manner, and that Plaintiffs shall not have




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 6 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 7 of 24 PageID# 1417


  the power or right to sell, assign, mortgage, encumber, or anticipate said annuity payments, or any

  part thereof, by assignment or otherwise.

         (5)    Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

  administrators, and assigns do hereby agree to maintain with the annuity company and the United

  States a current mailing address for                       , and to notify the annuity company and

  the United States of the death of                          within ten (10) days of death. Plaintiffs

  and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns

  do hereby further agree to provide to the annuity company and the United States a certified death

  certificate within sixty (60) days of the death of                     .

         c.    The United States will establish, as the Grantor, the Reversionary Trust on the

  following terms and conditions:

         (1) The parties agree to the terms, conditions, and requirements of the Reversionary Trust,

  a copy of which is attached hereto and incorporated by reference.

         (2) Plaintiffs and Plaintiffs’ successors, assigns, guardians, and guardians ad litem, if any,

  agree that                      , (hereinafter “Trust Beneficiary”) and anyone acting on behalf of

  the Trust Beneficiary has the duty and responsibility to cooperate with the Administrator and

  Trustee of the Trust to the extent the Administrator and the Trustee determine that the Trust

  Beneficiary’s cooperation is necessary or useful for them to carry out their respective duties and

  responsibilities. Plaintiffs and Plaintiffs’ successors, assigns, guardians, and guardians at litem,

  if any, further agree that the Trust Beneficiary has the duty and responsibility to: submit requests

  for payment of allowable benefits as required by the Trust; provide signatures, authorizations,

  documentation, or information necessary for the carrying out of the terms of the Trust; identify


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 7 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 8 of 24 PageID# 1418


  other sources of payments or benefits; apply to other sources of payments or benefits for coverage;

  to assist the Administrator and Trustee in obtaining payments or reimbursement from other sources

  of payments or benefits; and transmit to the Trust Estate any amount received by (or on behalf of

  the Trust Beneficiary) from another source of payments or benefits in reimbursement for, or

  payment of, an expense that has been paid or will be paid from the Trust Estate. The parties agree

  that the failure of the Trust Beneficiary to comply with these duties may result in the denial, in

  whole or part, of payments from the Trust Estate, depending on the terms of the Reversionary

  Trust.

           (3) Plaintiffs’ and Plaintiffs’ heirs, executors, administrators, and assigns shall maintain

  with the Administrator, the Trustee, and the United States a current mailing address, and shall

  notify the Administrator, the Trustee, and the United States of any event upon which the right of

  payments from the Trust Estate may depend, including the death of the Trust Beneficiary, within

  ten (10) days of the date of such event, and shall provide the Administrator, the Trustee, and the

  United States with a certified death certificate within sixty (60) days of the death of the Trust

  Beneficiary.

           (4) Upon the death of the Trust Beneficiary, the Trustee shall, to the extent authorized by

  the terms of said Reversionary Trust, pay allowable charges, expenses, and benefits, and liquidate

  and distribute the remaining Trust Estate to the United States by check made payable to the United

  States Treasury and mailed to the following address: Director, Torts Branch (FTCA Litigation

  Section), Civil Division, United States Department of Justice, P.O. Box 888, Benjamin Franklin

  Station, Washington, D.C. 20044, or, upon written notice, and subsequent change of address.




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 8 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 9 of 24 PageID# 1419


         4.   Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

  administrators, and assigns hereby accept the terms and conditions of this Stipulation, including

  the sums set forth above in Paragraph 3.a, the purchase of the annuity contract set forth above in

  Paragraph 3.b, and the establishment and terms of the Reversionary Trust set forth above in

  Paragraph 3.c., in full settlement, satisfaction, and release of any and all claims, demands, rights,

  and causes of action of any kind, whether known or unknown, including any future claims for

  survival or wrongful death, and any claims for fees, interest, costs, and expenses, arising from, and

  by reason of, any and all known and unknown, foreseen and unforeseen, bodily and personal

  injuries, including the death of                        or damage to property, and the consequences

  thereof, which Plaintiffs or their heirs, executors, administrators, or assigns may have or hereafter

  acquire against the United States on account of the subject matter of that gave rise to the above-

  captioned action.

         Plaintiffs, on behalf of themselves, their respective heirs, executors, administrators,

  assigns, predecessors and successors in interest, do hereby, for good and valuable consideration,

  the receipt of which is hereby acknowledged, release and forever discharge the United States, and

  its respective officials, agencies, representatives, officers, employees, agents, assigns and

  attorneys, from any and all claims, demands, rights, causes of actions, liens, and all other liabilities

  whatsoever, whether known or unknown, suspected or unsuspected, that Plaintiffs have had, now

  have or hereafter may have with respect to the same subject matter that gave rise to the above-

  captioned action, as well as claims relating to or arising out of the subject matter that gave rise to

  the above-captioned action that could have been but were not alleged in this action.




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                              Page 9 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 10 of 24 PageID# 1420


          Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further

  agree to reimburse, indemnify, and hold harmless the United States from and against any and all

  claims, causes of action, liens, rights, or subrogated or contribution interests (whether such claims,

  causes of action, liens, rights, subrogated interests, or contribution interests sound in tort, contract,

  or statute) incident to, or resulting or arising from, the acts or omissions that gave rise to the above-

  captioned action, including claims or causes of action for wrongful death.

          The Plaintiffs and Plaintiff’s guardians, heirs, executors, administrators, and assigns further

  stipulate and agree that they are legally responsible for any and all past, present, and future liens

  and past, present, and future claims for payment or reimbursement, including any past, present,

  and future liens or claims for payment or reimbursement by any individual or entity, including an

  insurance company, Medicaid (including the Commonwealth of Virginia and Territory of Guam),

  and Medicare, arising from the injuries that are the subject matter of this action. Plaintiffs

  stipulate and agree that they will satisfy or resolve any and all such past, present, and future liens

  or claims for payment or reimbursement asserted by any such individual or entity. Plaintiffs agree

  that, no later than thirty (30) days from the date any past, present, or future lien or claim for

  payment or reimbursement is paid or resolved by Plaintiffs, they will provide to the United States

  evidence that said lien or claim has been satisfied or resolved and that said lienholder has waived

  and released such lien or claim. The evidence required by the terms of this Paragraph may be

  satisfied by a letter from Plaintiffs’ attorney representing to counsel for the United States that such

  lien or claim has been satisfied or resolved and that the lienholder has waived and released such

  lien and claim.

       5. This compromise settlement is specifically subject to each of the following conditions:


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 10 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 11 of 24 PageID# 1421


         a. The Attorney General or the Attorney General’s designee must approve the terms and

  conditions of the settlement and authorize the attorney representing the United States to

  consummate a settlement for the amount and upon the terms and conditions agreed upon by the

  parties, as set forth in this Stipulation and the Reversionary Trust.

         b. The parties must agree in writing to the terms, conditions, and requirements of this

  Stipulation and the Reversionary Trust. The parties stipulate and agree that the Stipulation and the

  compromise settlement are null and void in the event the parties cannot agree on the terms,

  conditions, and requirements of this Stipulation or the Reversionary Trust. The terms, conditions,

  and requirements of this Stipulation and Reversionary Trust are not severable and the failure to

  agree, fulfill, or comply with any term, condition, or requirement renders the entire Stipulation and

  the compromise settlement null and void. The parties must agree to the terms, conditions, and

  requirements of this Stipulation and the Reversionary Trust before the United States Attorney’s

  Office will seek settlement authority from the Attorney General or the Attorney General’s

  designee.

         c.                          , must be alive at the time the Reversionary Trust described in

  Paragraph 3.c. is deemed established, as defined in Article V of the Reversionary Trust, and at the

  time the annuity contract described in Paragraph 3.b. is purchased. In the event of the death of

                        prior to the date the Reversionary Trust is deemed established or the date the

  annuity contract is purchased, the entire Stipulation and compromise settlement are null and void.

         d.    Plaintiffs must obtain, at their expense, approval of the settlement by a court of

  competent jurisdiction on behalf of                           , and any minor sibling of

                The Order approving the settlement on behalf of                              , may be


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 11 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 12 of 24 PageID# 1422


  obtained from either the United States District Court for the Eastern District of Virginia or a state

  court of competent jurisdiction. The Order approving the settlement on behalf of any minor sibling

  of                        must be obtained from a state court of competent jurisdiction. The terms

  of any court Order, a draft of which shall be provided by the United States, are a condition of this

  settlement. Plaintiffs agree to obtain such approval(s) in a timely manner: time being of the

  essence. Plaintiffs further agree that the United States may void this settlement at its option in the

  event any such approval is not obtained in a timely manner. In the event Plaintiffs fail to obtain

  such court approvals), the entire Stipulation and the compromise settlement are null and void.

  Plaintiffs must obtain such court Order before the United States Attorney’s Office will seek

  settlement authority from the Attorney General or the Attorney General’s designee.

         e. Plaintiffs must provide the United States with a complete set of the extant medical

  records of                       , (including any independent medical examinations conducted for

  purposes of this litigation, any and all clinic visits, whether for routine checkups or for treatment

  and care for any medical condition, injury, disease, etc., any and all hospital and emergency room

  records, and any records of any diagnostic testing) for the 36-month period prior to the date

  Plaintiffs sign this Stipulation. Plaintiffs must provide all such extant medical records for said 36-

  month period before the United States Attorney’s Office will seek settlement authority from the

  Attorney General or the Attorney General’s designee. In the event said records and reports reveal

  that                        , had or has any such potentially life-threatening or life-shortening

  diseases or illnesses not caused by the medical care at issue in this action, the United States reserves

  the right to elect not to consummate the settlement and upon such election by the United States the

  entire settlement is null and void.


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 12 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 13 of 24 PageID# 1423


         f. Plaintiffs must obtain a release and waiver of any claim or cause of action (whether

  sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any, has or may have

  in the future against the United States arising out of the subject matter of the above-captioned

  action. This condition is for the benefit of the United States exclusively. The United States will

  provide the form of Release and Waiver, or any changes to the form required by the United States,

  to be used by Plaintiffs in obtaining a Release and Waiver from any alleged tortfeasor. Before the

  United States Attorney’s Office will seek settlement authority from the Attorney General or the

  Attorney General’s designee, Plaintiffs must provide the United States with either (i) all such

  releases and waivers required by this Paragraph 5.f., or (ii) a written representation by Plaintiffs’

  attorney stating that, after a diligent search of counsel’s law firms’ records and files, including

  expert and consultant reports, and of Plaintiffs’ records and files, Plaintiffs and their attorney are

  unaware of any such potential tortfeasor.

         g. The United States District Court for the Eastern District of Virginia must dismiss this

  action in its entirety with prejudice, with each side bearing its own costs, expenses, and fees, and

  with the District Court not retaining jurisdiction over the above-captioned action, this settlement,

  or the United States.

         6. The parties agree that this Stipulation and the Reversionary Trust, including all the

  terms and conditions of this compromise settlement and any additional agreements relating thereto,

  may be made public in their entirety, and Plaintiffs expressly consent to such release and disclosure

  pursuant to 5 U.S.C. § 552a(b).

         7.    Plaintiffs shall be solely responsible for full compliance with all applicable Federal,

  state, and local tax requirements. Plaintiffs execute this Stipulation without reliance upon any


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 13 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 14 of 24 PageID# 1424


  representation by the United States as to tax consequences, and Plaintiffs agree that they are

  responsible for the payment of all taxes that may be associated with this settlement. Further,

  nothing in this Stipulation waives or modifies Federal, state, or local laws pertaining to taxes,

  offsets, levies, and liens that may apply to this Stipulation or the Settlement Amount proceeds.

  Plaintiffs execute this Stipulation without reliance on any representation by the United States as to

  the application of any such law. Plaintiffs, on behalf of themselves and their guardians, heirs,

  executors, administrators, assigns, subrogees, predecessors in interest, and successors in interest,

  understand and agree that this transaction may be reported to the Internal Revenue Service and

  other government agencies in the ordinary course of the business of the United States and may be

  subject to offset pursuant to the Treasury Offset Program.

         8.   Plaintiffs represent that they have read, reviewed and understand this Stipulation and

  the Reversionary Trust, and that they are fully authorized to enter into the terms and conditions of

  this agreement and that they agree to be bound thereby. Plaintiffs further acknowledge that they

  enter into this Stipulation and the Reversionary Trust freely and voluntarily. Plaintiffs further

  acknowledge that they have had sufficient opportunity to discuss this Stipulation and the

  Reversionary Trust with their attorney, who has explained the documents to Plaintiffs and that

  Plaintiffs understand all of the terms and conditions of this Stipulation and the Reversionary Trust.

         9. It is contemplated that this Stipulation may be executed in several counterparts, with a

  separate signature page for each party. All such counterparts and signature pages, together, shall

  be deemed to be one document.

         WHEREAS, the parties accept the terms of this Stipulation for Compromise Settlement

  and Release as of the dates written below:


  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 14 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 15 of 24 PageID# 1425


  Executed this             day of                           , 2019.

  UNITED STATES OF AMERICA



  BY:    _____________________________________
         Sean D. Jansen, AUSA
         Kent P. Porter, AUSA
         Counsel for the United States of America
         Office of the United States Attorney
         101 West Main Street, Suite 8000
         Norfolk, VA 23510-1671
         Phone: (757) 441-6331
         Fax: (757) 441-6689
         Email: sean.jansen@usdoj.gov
         Email: kent.porter@usdoj.gov




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 15 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 16 of 24 PageID# 1426


  Executed this             day of                           , 2019.

  ATTORNEYS FOR PLAINTIFFS



  BY:    _________________________________
         Michael F. Imprevento, Esq.
         Kevin Biniazan, Esq.
         BREIT DRESCHER IMPREVENTO, P.C.
         Towne Pavilion Center II
         600 22nd Street, Ste. 402
         Virginia Beach, VA 23451
         mimprevento@breitcantor.com
         kbiniazan@breitdrescher.com
         Attorneys for Plaintiffs



  BY:      ____________________________________
         Dov Apfel, Esq.
         Seth L. Cardeli, Esq.
         4 Reservoir Court, Ste. 200
         Baltimore, MD 21208
         dapfel@jjsjustice.com
         scardeli@jjsjustice.com
         Attorneys for Plaintiffs




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 16 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 17 of 24 PageID# 1427


  Executed this             day of                           , 2019.

                            , A MINOR


  By:
         Deardre D. Bebeau, as parent and next friend of
                             a minor




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 17 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 18 of 24 PageID# 1428


  Executed this             day of                             , 2019.

                            , A MINOR


  By:
         Daniel J. Bebeau, Sr., as parent and next friend of
                             , a minor




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 18 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 19 of 24 PageID# 1429


  Executed this             day of                           , 2019.

                      , A MINOR


  By:
         Deardre D. Bebeau, as parent and next friend of
                       a minor




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 19 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 20 of 24 PageID# 1430


  Executed this             day of                             , 2019.

                       A MINOR


  By:
         Daniel J. Bebeau, Sr., as parent and next friend of
                        a minor




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 20 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 21 of 24 PageID# 1431


  Executed this             day of                           , 2019.

  DEARDRE D. BEBEAU, INDIVIDUALLY AND AS PARENT AND NEXT FRIEND OF
                   , AND              , MINORS



  Deardre D. Bebeau




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 21 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 22 of 24 PageID# 1432


  Executed this             day of                           , 2019.

  DANIEL J. BEBEAU, SR., INDIVIDUALLY AND AS PARENT AND NEXT FRIEND OF
                     , AND               , MINORS



  Daniel J. Bebeau, Sr.




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 22 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 23 of 24 PageID# 1433


  Executed this       day of              , 2019.

  STRUCTURED SETTLEMENT BROKERAGE COMPANY
  ARCADIA SETTLEMENT GROUP, INC. (HEREINAFTER “COMPANY”)

          I, the undersigned, am duly authorized to sign this Settlement Agreement on behalf of the
  Company and have furnished written proof thereof to the United States. I also declare under
  penalty of perjury that the Company and its employees, agents, and structured settlement annuity
  brokers are covered by an Errors and Omission insurance policy and a fidelity bond or equivalent
  insurance coverage, and have furnished to the United States a certificate or proof of insurance for
  such policies. By signing this Settlement Agreement, I agree that the Company will accept the
  Annuity Premium Amount. I further agree that, within five business days of receipt of the
  Annuity Premium Amount, the Company will (1) disburse the Annuity Premium Amount to an
  annuity company(ies), rated at least A by A.M. Best rating service, for the purchase the annuity
  contract(s) described above in Paragraph 3.b of this Settlement Agreement, and (2) provide to the
  parties written proof that the Annuity Premium Amount has been accepted by said annuity
  company(ies).

          I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. §
  1746.


  By:                                                ________
          Brad Cantwell, CSSC, CEO
          On behalf of the Company




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 23 of 24
Case 2:18-cv-00291-RAJ-RJK Document 55-1 Filed 09/12/19 Page 24 of 24 PageID# 1434


  Executed this day of          , 2019.
  STRUCTURED SETTLEMENT ANNUITY BROKER
  LAWRENCE H. CURTIS, JD CSSC (HEREINAFTER “BROKER”)

          I, the undersigned Broker, declare that I currently meet the minimum qualifications set
  forth in 28 CFR § 50.24 to provide structured settlement annuity brokerage services to the United
  States and that I am currently covered by an Errors and Omissions insurance policy and a fidelity
  bond or equivalent insurance coverage, and have furnished to the United States a certificate or
  proof of insurance for such policies. By signing this Settlement Agreement, I agree that the
  application for any annuity contract and the annuity contract issued by the annuity company will
  comply with the terms and conditions of Paragraph 3.b of the Settlement Agreement.

          I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. §
  1746.


  ___________________________________________
  Lawrence H. Curtis, JD CSSC
  Structured Settlement Annuity Broker




  D.B., et al, v. United States, No. 2:18-cv-291-RAJ-RJK
  Stipulation for Compromise Settlement and Release
  (September 11, 2019)
                                             Page 24 of 24
